Citation Nr: 1529214	
Decision Date: 07/08/15    Archive Date: 07/15/15

DOCKET NO.  08-01 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD) since July 15, 2009.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fields, Counsel



INTRODUCTION

The Veteran had active service from September 1966 to June 1968. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from April 2007 and July 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

The Board issued prior decisions denying a higher rating for PTSD in October 2011 and September 2012.  The Veteran appealed from each of these decisions to the United States Court of Appeals for Veterans Claims (Court).  In Orders issued in April 2012 and July 2013, respectively, the Court vacated and remanded the Board decisions, pursuant to a Joint Motion for Remand (Joint Motion), to the extent that they denied a rating in excess of 50 percent for PTSD since July 15, 2009.  

In May 2014, the Board determined that a claim for TDIU had been raised by the record, with consideration of the discussion indicated in the July 2013 Joint Motion endorsed by the Court.  The Board remanded the case for additional development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Since the last Board remand, the Veteran submitted a completed formal TDIU claim (VA Form 21-8940) in January 2015, the file was returned to the Board in March 2015, and the Veteran's representative made arguments on his behalf in May 2015.  There was also a May 2014 deferred rating decision indicating that a VA examination needed to be scheduled, as directed by the last Board remand.  

Nevertheless, the Veteran's claims file, which is now entirely electronic as available to the Board, does not contain any VA examination report since April 2010 or any indication that the Veteran failed to appear for a scheduled examination.  There also does not appear to be any attempt to obtain any outstanding VA treatment records for the Veteran since June 2010, as directed in the last Board remand.  Additionally, there is no Supplemental Statement of the Case (SSOC), as required for due process purposes.  Therefore, it does not appear that the prior remand directives were completed, and a remand is required.  Stegall v. West, 11 Vet. App. 268 (1998).  

To the extent that there may be other documents from the Veteran's claims file that were not uploaded to his virtual file, they should be associated with the virtual file.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all documents from the Veteran's VA claims file have been associated with his virtual file.

2.  Obtain any outstanding VA treatment records, including mental health records, dated since June 2010.  Also, make reasonable requests for any non-VA records for which the Veteran provides sufficient identifying information and the necessary release form.  

If any records cannot be obtained after appropriate attempts, notify the Veteran of the attempts and outcomes, and allow an opportunity to provide the missing records.   

3.  Thereafter, if another examination has not already been provided for the Veteran's PTSD since April 2010 (which must be associated with the claims file), schedule the Veteran for a VA examination to determine the current severity of his PTSD, to include effects on employability.  The examiner should review the Veteran's entire claims file and respond to the following:

Record and measure the severity of the Veteran's PTSD symptomatology, to include the level of any resulting occupational or social impairment.  

Describe the effects of the Veteran's PTSD on his employability for more than "marginal employment," with consideration of the Veteran's level of education, special training, and previous work experience, but not the effects of age or any nonservice-connected disabilities.  

The examiner should be informed of the definition of marginal employment and that "substantially gainful occupation" does not include marginal employment.  The examiner should comment on the Veteran's periods of part-time employment.

The examiner should provide an explanation for any opinion offered, based on all lay and medical evidence.  If the examiner cannot provide an opinion without resort to speculation, he/she should explain why that is so and what, if any, evidence would be necessary for an opinion

3.  Then, readjudicate the issues of entitlement to a rating in excess of 50 percent for PTSD for since July 15, 2009, and a TDIU.  If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case before returning the case to the Board, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

